DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This action is in response to papers filed 2/16/2021.
Claims 19-20, 27, 34, 99-115 are pending.
Applicant’s election of group II (i)    the combination of the following four genes: SOCS3, SOCS1, TNFAIP3, and CD38; (ii)    the expression level of the one or more genes set forth in Table 1 in a reference population; (iii)    detection of nucleic acid; and (iv)    an IRAK4 inhibitor as the specific IRAK4 pathway inhibitor ,  in the reply filed on 8/3/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The response is confusing as it elects a combination and then elects the one of more genes.  Thus the broadest reasonable interpretation is any of the elected genes.
Further the response when requested to elect an IRAK4 inhibitor did not elect a specific inhibitor as requested but a genus of anything that can be considered IRAK4 pathway inhibitor.
Claims 20, 99-100,  encompass additional genes in addition to the elected species and thus are withdrawn.
Claim 1-2, 9-10, 17-18, 35-37, 44-45, 52-54, 61, 68-88, 91-92 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2020.
Claims 19, 27, 34, 102-115 are being examined.
The previous claim objections have been withdrawn in view of the amendment.
The improper Markus rejection has been withdrawn in view of the amendment to no longer recite a Markus group.
The art rejection has been withdrawn.  While the prior art implicates SOCS3, SOCS1, TNFAIP3, and CD38 in the IRAK4 pathway, it does not teach TNFAIP3 is decreased by IRAK4 inhibitors or treating based on decreased expression of the recited genes..
Priority
The instant application as filed 12/13/2019 and is a continuation of PCT/US2018/037826  filed 06/15/2018 which claims priority from provisional application 62521299, filed 06/16/2017.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 19 is objected to as it recites “SOCS3, SOC1, TNFAIP3 and CD38” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claims 27, 34, 102-115 are objected to as they depend from claim 19.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 27, 34, 102-115  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The rejected claims 19, 27, 34, 102-115 encompass anything that can be considered an IRAK4-meditated disease or condition by decreased expression of the recited genes in a blood sample by comparing to any reference expression level for and treating with anything that can be considered any IRAK4 inhibitor.   Claim  27  draws invention to a decrease of 0.5 fold, while claim 34 draw the reference expression level in any reference population of any species.  The claims do not set forth any structural requirements for the genes, IRAK4 inhibitor or the sample from which the reference sample is obtained..
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is claiming a method of treating a human patient having an interleukin-1 receptor- associated kinase 4 (IRAK4)-mediated  disorder or condition with an IRAK4 inhibitor, the method comprising: (a) providing a human patient having decreased expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 relative to a reference expression level in a blood sample obtained from the patient at a time point following administration of a first dose of the IRAK4 inhibitor; and (b) administering at least a second dose of the IRAK4 inhibitor to the patient based on the decreased expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 relative to the reference expression level.
The claim is to the detection of decreased expression of any of the recited genes in table 1 following treatment relative to any reference expression level.
The specification teaches, “As used herein, the terms "patient," "individual," and "subject" are used interchangeably and refer to any single animal, more preferably a mammal (including such non-human animals as, for example, cats, dogs, horses, rabbits, zoo animals, cows, pigs, sheep, and non-human primates) for which treatment is desired. In particular embodiments, the patient herein is a human. The patient may be a patient having, suspected of having, or at risk of suffering from an IRAK4-mediated disorder or condition (e.g., an immune disorder, an inflammatory disorder, a fibrotic disorder, an eosinophilic disorder, an infection, pain, a central nervous system disorder, an acute kidney injury, a chronic kidney disease, endometriosis, non-alcoholic fatty   liver disease, a metabolic syndrome, and obesity). The patient may have been previously treated with an IRAK4 pathway inhibitor, another drug, or not previously treated. The patient may be naive to an additional drug(s) being used when the treatment is started, i.e., the patient may not have been previously treated with, for example, a therapy other than one including an IRAK4 pathway inhibitor at "baseline" 
	The specification in example 1 provides a teaching of patients carrying loss of function mutation in IRAK4 (page 57) in comparison to healthy controls (page 57).  The specification teaches, “To this end, an analysis of the microarray dataset of GEO Accession GSE25742 (Alsina et al. Nat. Immunol. 15:1134-42, 2014), a genome-wide microarray expression profiling study of whole blood from patients with defects in toll- like receptor (TLR) and interleukin-1 receptor (IL-1 R) (i.e., the Toll/IL-1 receptor (TIR) pathway) signaling, was performed. Analysis of the microarray dataset identified 285 genes that displayed significantly lower induction by the TLR7/8 stimulator R848 (resiquimod) in the whole blood from IRAK4-deficient patients compared to healthy patient controls (false discovery rate (FDR) < 0.05; fold-change (FC) > 1.25)” (page 57).  Example 1 references figure 1 which provides a microarray, but no indication of genes involved or detected.
	The specification in example 2 teaches, “Analysis of two extra-renal systemic lupus erythematosus (SLE) patient cohorts was performed to determine which of the 285 differentially expressed genes identified in Example 1 also showed elevated  
baseline expression in SLE patients. Peripheral blood mononuclear cell (PBMC) microarray data (University of Michigan Cohort; SLE (n = 61), healthy controls (HC) (n =20)) and whole blood RNA sequencing data  (ROSE Phase II Study (Kalunian et al. Ann. Rheum. Dis. 75: 196-202, 2016); SLE (n = 103), HC (n = 19))  were analyzed for 
	The specification in example 4 teaches the use of IRAK4 kinase dead transgenic mice. The specification teaches, “Bone marrow-derived macrophages (BMDMs) from the IRAK4 KD mice (n = 5) and wild-type control mice (n = 5) were harvested and stimulated in vitro for four hours with R848, a TLR7 agonist. Gene expression analyses were performed by Fluidigm for the putative IRAK4 pathway biomarker genes in unstimulated and stimulated BMDMs from IRAK4 KD and wild-type control mice. The gene expression analyses showed that the putative IRAK4 pathway biomarker genes displayed impaired induction by TLR7 in BMDMs from IRAK4 KD mice compared to IRAK4 wild-type mice (Figs. 4 and 6). Similar gene expression  analyses of whole blood from human IRAK4-- patients showed that certain putative IRAK4 pathway biomarker 
genes also displayed impaired induction by TLR7 (Fig. 6). In particular, 24 genes of the 44 total putative  IRAK pathway biomarker genes were found to display impaired induction by TLR7 in both human and mouse.  These 24 IRAK4 pathway biomarkers are listed in Table 1 and described herein and highlight the  commonality between human and mouse systems” (page 58).
	The specification in example 4 teaches, “The 24 IRAK4 pathway biomarker genes were subsequently characterized based on inducibility by 
R848 and dose-dependent downregulation by two distinct IRAK4 small molecule inhibitor test compounds, G03074387 (G-4387) (BMS) and G03081557 (G-1557) 
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
Greenbaum et al (Genome Biology 2003, volume 4, article 117, pages 1-8) teaches that protein and mRNA levels are not predictably correlated (see abstract).  Greenbaum teaches the same mRNA expression levels can be accompanied by upto 20 fold differences in protein levels (page 4, 1st column, 1st full paragraph).  Greenbaum et al further teaches there are 3 reasons for a lack of correlation between mRNA and protein levels.  First there is post-transcriptional regulation of protein synthesis.  Second, proteins have different half-lives than mRNA.  Third, there is a significant amount of error in the determination of protein and mRNA levels (see page 4, 2nd st full paragraph).  
Wang(Biomedical reports (2015) volume 3, pages 675-680) teaches TNFAIP3 is decreased in blood subjects with rheumatoid arthritis (figure 1) relative to controls.
Tsao (Clin Exp Med (2008) volume 8, pages 179-175), teaches, “It was found that SLE patients with the active disease activity significantly express higher CIS transcript levels than normal individuals and SLE patients with the inactive disease activity, whereas the difference in SOCS1, SOCS2 and SOCS3 transcript levels between normal individuals and SLE patients is not statistically significant. However, transcript levels of these CIS/SOCS genes in RA patients were not significantly different from those in normal individual.”
Gregorieff (The Journal of Biological Chemistry (2000) volume 275, pages 21596-21604) teaches, “there are data indicating that certain SOCS proteins are unstable in cells (26–28) and that their half-life may be influenced by binding of elongins B and C to their SOCS box.” (21596, 2nd column bottom).  Gregorieff  teaches, “Herein, we have provided evidence that the expression of at least one SOCS family member, i.e. SOCS-1, can be modulated at the level of translational initiation. “
The specification does not provide adequate written description of IRAK4 inhibitors which treat IRAK 4 mediated conditions or disorders as the specification provides no working examples.  Further the teachings of the specification in which an inhibitor is used are limited to healthy samples in which IRAK4 pathway is stimulated pharmacologically which is different than an IRAK4 mediated condition.  The specification provides no working examples in which IRAK4 mediated condition is the decreased 
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
The claim as originally filed required determining the expression of one or more genes following treatment with an IRAK4 pathway inhibitor, comparing to a control and administering basing on a decreased expression of any of the genes.  The instant amendment has replaced the active steps of determining expression with a step of “(a) providing a human patient having decreased expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 relative to a reference expression level in a blood sample obtained from the patient at a time point following administration of a first dose of the IRAK4 inhibitor.”  The response provides no indication where support for such an amendment can be found.  Searching and review of the specification did not reveal support for providing a patient or providing a human patient.  The teachings of the specification are limited to teachings consistent with the claims as originally filed and thus do not support providing a human patient without obtaining a sample and assaying gene expression.  Further the specification fails to disclose how to determine SOCS3, SOCS1, TNFAIP3, and CD38 are decreased relative to a reference expression level without assaying expression of the genes.  Thus the amendment introduces new matter.
Response to Arguments
The response traverses the rejection asserting the office acknowledges that applicant teaches the use of small molecule inhibitors of IRAK4 in example 4.  This argument has been thoroughly reviewed but is not considered persuasive as example 4 
The response continues by asserting the recited genes were shown to be upregulated in SLE.  This argument has been thoroughly reviewed but is not considered persuasive as while the claims encompass SLE, they are not limited to SLE, but anything that can be considered an IRAK4 mediated disorder or disease.  Thus demonstrating genes are upregulated in a single species of a disease does not demonstrate treatment with any IRAKL4 inhibitor will decrease expression in any IRAK4 mediated disease or disorder.
The response continues by asserting page 2 lines 1-3 identify RIAK4 mediated diseases or disorders.  The cited section states, “Not surprisingly, the IRAK4 pathway has been suggested to be involved in various disorders and conditions, including inflammatory, immune-related, and cell proliferative disorders and conditions associated with IRAK-mediated signal transduction, for which there remains an unmet need to develop improved diagnostic methods for identifying patient populations best suited for treatment including an IRAK4 pathway inhibitor.”  Thus the cited portion suggests disease or disorders in which IRAk4 is implicated or involved, but this is different than IRAK4 mediated disease or disorder.  The recitation of implicated suggest the IRAK4 pathway is involved, while an IRAK4 mediated disease or disorder suggests IRAK4 plays a central role in the etiology of the disease or disorder, which is of different scope.
The response concludes the argument asserting the treatment requires a second dose.

Claims 19, 27, 34, 102-115 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for, does not reasonably provide enablement for use of any sample , any decease and comparison to any reference expression profile from any species.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
	Independent claim 19 is drawn to method of treating a human patient having an interleukin-1 receptor- associated kinase 4 (IRAK4)-mediated  disorder or (a) providing a human patient having decreased expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 relative to a reference expression level in a blood sample obtained from the patient at a time point following administration of a first dose of the IRAK4 inhibitor; and (b) administering at least a second dose of the IRAK4 inhibitor to the patient based on the decreased expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 relative to the reference expression level.
	The claims encompass any reference level from any tissue from any species.
The claims encompass any condition or disorder mediated by increased or decreased expression of IRAK4.
The claims encompass treatment at any time point after treatment with an IRAK4 pathway inhibitor from immediately after treatment to years after treatment.
The claims encompass anything that can broadly be interpreted as encompassed by an IRAK4 inhibitor.
The claims present no active step requiring determining expression of the recited genes.  Thus the claims encompass providing the human patient without determining expression of the recited genes.  
	Claim 27 depends from claim 19 and draws the invention to wherein the expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 are is decreased at least about 0.5-fold relative to the reference expression level.
	Claim 34 depends from claim 19 and draws the invention to wherein the reference expression level is: (i) the expression levels of SOCS3, SOCS1, TNFAIP3, and CD38  in a blood sample from the patient obtained prior to administration of the first expression levels of SOCS3, SOCS1, TNFAIP3, and CD38  in a reference population; (iii) [[a]] pre-assigned expression levels of SOCS3, SOCS1, TNFAIP3, and CD38; or expression levels of SOCS3, SOCS1, TNFAIP3, and CD38  in a blood sample obtained from the patient at a previous time point, wherein the previous time point is following administration of the first dose of the IRAK4.
	Claim 102 depends from claim 34 and draws the invention to wherein the expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 in a reference population are median expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 in a reference population.
Claim 103 depends from claim 19 and draws the invention to wherein the blood sample obtained from the patient is a whole blood sample, a plasma sample, or a serum sample.
	Claim 104 depends from claim 19 and draws the invention to wherein the expression level is an RNA expression level.
Claim 105 depends from claim 19 and draws the invention to wherein the expression level is a protein expression level.
Claim 106 depends from claim 104 and draws the invention to wherein the expression level is determined by RNA-Seq, qPCR, microarray analysis, gene expression profiling, serial analysis of gene expression, or whole genome sequencing.
	Claim 107 depends from claim 106 and draws the invention to, wherein the expression level is determined by qPCR.

	Claim 109 depends from claim 108 and draws the invention to wherein the immune disorder is lupus, asthma, atopic dermatitis, rheumatoid arthritis, inflammatory bowel disease (IBD), Crohn's disease, or ulcerative colitis.
	Claim 110 depends from claim 108 and draws the invention to wherein the inflammatory disorder is lupus, asthma, atopic dermatitis, rheumatoid arthritis, inflammatory bowel disease (IBD), Crohn's disease, or ulcerative colitis.
	Claim 111 depends from claim 109 and draws the invention to wherein the lupus is systemic lupus erythematosus (SLE).
	Claim 112 depends from claim 109 and draws the invention to wherein the lupus is lupus nephritis.
Claim 113 depends from claim 19 and draws the invention to wherein the IRAK4 inhibitor is a small molecule inhibitor.
	Claim 114 depends from claim 19 and draws the invention to further comprising administering to the patient an additional therapeutic agent.
	Claim 115 depends from claim 114 and draws the invention to wherein the additional therapeutic agent is a corticosteroid, a nonsteroidal anti-inflammatory drug (NSAID), chloroquine, hydroxychloroquine (PLAQUENIL®), cyclosporine, azathioprine, 
The amount of direction or guidance and the Presence and absence of working examples.
	The specification in example 1 provides a teaching of patients carrying loss of function mutation in IRAK4 (page 57) in comparison to healthy controls (page 57).  The specification teaches, “To this end, an analysis of the microarray dataset of GEO Accession GSE25742 (Alsina et al. Nat. Immunol. 15:1134-42, 2014), a genome-wide microarray expression profiling study of whole blood from patients with defects in toll- like receptor (TLR) and interleukin-1 receptor (IL-1 R) (i.e., the Toll/IL-1 receptor (TIR) pathway) signaling, was performed. Analysis of the microarray dataset identified 285 genes that displayed significantly lower induction by the TLR7/8 stimulator R848 (resiquimod) in the whole blood from IRAK4-deficient patients compared to healthy patient controls (false discovery rate (FDR) < 0.05; fold-change (FC) > 1.25)” (page 57).  Example 1 references figure 1 which provides a microarray, but no indication of genes involved or detected.
	The specification in example 2 teaches, “Analysis of two extra-renal systemic lupus erythematosus (SLE) patient cohorts was performed to determine which of the 285 differentially expressed genes identified in Example 1 also showed elevated  
baseline expression in SLE patients. Peripheral blood mononuclear cell (PBMC) microarray data (University of Michigan Cohort; SLE (n = 61), healthy controls (HC) (n =20)) and whole blood RNA sequencing data  (ROSE Phase II Study (Kalunian et al. Ann. Rheum. Dis. 75: 196-202, 2016); SLE (n = 103), HC (n = 19))  were analyzed for 
	The specification in example 4 teaches the use of IRAK4 kinase dead transgenic mice. The specification teaches, “Bone marrow-derived macrophages (BMDMs) from the IRAK4 KD mice (n = 5) and wild-type control mice (n = 5) were harvested and stimulated in vitro for four hours with R848, a TLR7 agonist. Gene expression analyses were performed by Fluidigm for the putative IRAK4 pathway biomarker genes in unstimulated and stimulated BMDMs from IRAK4 KD and wild-type control mice. The gene expression analyses showed that the putative IRAK4 pathway biomarker genes displayed impaired induction by TLR7 in BMDMs from IRAK4 KD mice compared to IRAK4 wild-type mice (Figs. 4 and 6). Similar gene expression  analyses of whole blood from human IRAK4-- patients showed that certain putative IRAK4 pathway biomarker 
genes also displayed impaired induction by TLR7 (Fig. 6). In particular, 24 genes of the 44 total putative  IRAK pathway biomarker genes were found to display impaired induction by TLR7 in both human and mouse.  These 24 IRAK4 pathway biomarkers are listed in Table 1 and described herein and highlight the  commonality between human and mouse systems” (page 58).
	The specification in example 4 teaches, “The 24 IRAK4 pathway biomarker genes were subsequently characterized based on inducibility by 
R848 and dose-dependent downregulation by two distinct IRAK4 small molecule inhibitor test compounds, G03074387 (G-4387) (BMS) and G03081557 (G-1557) 
Presence and absence of working examples
	The specification provides no working examples in which an IRAK4 pathway inhibitor is used to treat an IRAK4 mediated condition in a human.
The teachings of specification provide no teachings in which a treatment of a subject with an IRAK4 pathway inhibitor in  an IRAK4 mediated condition or disorder provides for improvement of symptoms.
The specification provides no teachings of how providing a human patient having decreased expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 relative to a 
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
Greenbaum et al (Genome Biology 2003, volume 4, article 117, pages 1-8) teaches that protein and mRNA levels are not predictably correlated (see abstract).  Greenbaum teaches the same mRNA expression levels can be accompanied by upto st column, 1st full paragraph).  Greenbaum et al further teaches there are 3 reasons for a lack of correlation between mRNA and protein levels.  First there is post-transcriptional regulation of protein synthesis.  Second, proteins have different half-lives than mRNA.  Third, there is a significant amount of error in the determination of protein and mRNA levels (see page 4, 2nd column, 1st full paragraph).  
Wang(Biomedical reports (2015) volume 3, pages 675-680) teaches TNFAIP3 is decreased in blood subjects with rheumatoid arthritis (figure 1) relative to controls.
Tsao (Clin Exp Med (2008) volume 8, pages 179-175), teaches, “It was found that SLE patients with the active disease activity significantly express higher CIS transcript levels than normal individuals and SLE patients with the inactive disease activity, whereas the difference in SOCS1, SOCS2 and SOCS3 transcript levels between normal individuals and SLE patients is not statistically significant. However, transcript levels of these CIS/SOCS genes in RA patients were not significantly different from those in normal individual.”
Gregorieff (The Journal of Biological Chemistry (2000) volume 275, pages 21596-21604) teaches, “there are data indicating that certain SOCS proteins are unstable in cells (26–28) and that their half-life may be influenced by binding of elongins B and C to their SOCS box.” (21596, 2nd column bottom).  Gregorieff  teaches, “Herein, we have provided evidence that the expression of at least one SOCS family member, i.e. SOCS-1, can be modulated at the level of translational initiation. “
The level of skill in the art: “
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish how to determine the human patient had decreased expression of the recited genes after treatment with an IRAK4 inhibitor without treating patient and assaying the expression in blood cells as the claim no longer provides these as positive active steps, but merely require providing a human patient with this expression pattern.  It would be unpredictable as the teachings of the specification are limited to treatment and assaying.  Further the specification provides no indication on how to provide a patient without assaying as encompassed by the claims.
Further the artisan would have to determine a predicative relationship exists between the use of any IRAK4 inhibitor and any IRAK4 mediated disease or condition.   Experimentation would be replete with unpredictable trial and error analysis because the teachings of the specification are limited to treatment of healthy IRAK4 pathway stimulated cells with inhibitors of the IRAK4 pathway. However the claims encompass cells with any IRAK4 mediated condition or disorder and treatment with any IRAK4 inhibitor, one of skill in the art would have to recruit an enormous population of ethnically diverse patients of the recited diseases and disease-free controls and determine the association of the decreased expression with the recited diseases.  
Further one of skill in the art would have to determine if the decreased expression of the recited genes in humans relative to control samples from any species is indicative of response to IRAK4 medicated conditions in other species as the art recognizes that homologs from different species have different functions due to different 
It would be unpredictable to use any time point as the art recognizes different drugs are metabolized and cleared at different rates. Thus it would be unpredictable to extrapolate someone treated last year with IRAk4 inhibitor with possible response to treatment.
Further it would be unpredictable to use any reference expression level.  The art teaches in SOCS1 and TNFAAIP3 are underexpressed in SLE and rheumatoid arthritis.  Further genes are differentially expressed in different tissues.  Thus it would be unpredictable to use any reference expression value from any tissue sample from any species to practice the invention as claimed as the prior art demonstrates genes are differentially expressed in different tissues and species.  Further it would be unpredictable to use any reference  expression level as genes are differentially expressed in different tissues from different species.
Further the specification provides no evidence treatment with an IRAK4 inhibitor in which IRAK expression or activity is decreased allows for decreased expression of any of the recited markers and thus treatment of the condition.
Further prior art demonstrates that expression of mRNA is not predictably correlated with mRNA, thus as the specification teachings are limited to mRNA the use of protein levels would be unpredictable.
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable .
Response to Arguments
The response traverses the rejection asserting the claims now limit the patient to humans.  This argument has been thoroughly reviewed but is not considered persuasive as the reference expression value is not limited to humans.
The response continues by asserting the response has amended the disorders and conditions.  This argument has been thoroughly reviewed but is not considered persuasive as the independent claim is not amended.  
The response continues by asserting, “the Manual of Patent Examining Procedure ("MPEP") § 2164.02 makes clear that "[t]he specification need not contain an example if the invention is otherwise disclosed in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970)." One of skill in the art would understand that IRAK4-mediated disorders, including inflammatory, immune-related, and cell proliferative disorders and conditions, can be treated through downregulation of the IRAK4 pathway, e.g., with an IRAK4 inhibitor. As described above, the specification at Example 4 discloses that an IRAK4 inhibitor (e.g., G03074387 or G03081557) can be used to downregulate IRAK4 pathway genes, including SOCS3, SOCS1, TNFAIP3, and CD38, as recited in presently amended claim 19. Based on the teachings of the specification, one of skill in the art would readily understand that IRAK4 inhibitors can downregulate IRAK4 pathway genes, including SOCS3, SOCS1, TNFAIP3, and CD38, and can thus be used to treat IRAK4-mediated 
The response continues by asserting, “Third, with respect to the Office's assertion that the claims "encompass treatment at any time point after treatment with an IRAK4 pathway inhibitor from immediately after treatment to years after treatment," Applicant respectfully submits that one of skill in the art would know the length of a reasonable amount of time after administering the first dose of the IRAK4 inhibitor to have a follow-up assessment or to administer a second dose for treatment. As is acknowledged by the Office, "[t]he level of skill in the art is deemed to be high."  This argument has been thoroughly reviewed but is not considered persuasive as different drugs are metabolized by different means and thus have different longevity in the body, thus it would be unpredictable to extrapolate someone treated last year with IRAk4 inhibitor with possible response to treatment.
The response traverse the rejection with respect to different tissues by asserting the independent claim now requires the sample is blood.  This argument has been thoroughly reviewed but is not considered persuasive as the reference expression level is not limited to blood.  Further Tsao and Wang teach the expression of the recited genes in blood samples is unpredictable depending on conditions.

The response continues by asserting, “Greenbaum was published over 15 years ago, and one of skill in the art will appreciate that modern mRNA and protein detection techniques have since been developed with enhanced sensitivity. The Office has not provided any evidence that an increase in IRAK4 or IRAK4 pathway mRNA expression would not result in a concomitant increase in IRAK4 or IRAK4 pathway protein concentration, respectively.”  This argument has been thoroughly reviewed but is not considered persuasive as Gregorieff (The Journal of Biological Chemistry (2000) volume 275, pages 21596-21604) teaches, “there are data indicating that certain SOCS proteins are unstable in cells (26–28) and that their half-life may be influenced by binding of elongins B and C to their SOCS box.” (21596, 2nd column bottom).  Gregorieff  teaches, “Herein, we have provided evidence that the expression of at least one SOCS family member, i.e. SOCS-1, can be modulated at the level of translational initiation. “
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 27, 34, 102-115  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites, “(a) providing a human patient having decreased expression levels of SOCS3, SOCS1, TNFAIP3, and CD38 relative to a reference expression level in a blood sample obtained from the patient at a time point following administration of a first dose of the IRAK4 inhibitor.”  It is unclear how the artisan practicing the treating step would know if the subject has the expression pattern of the claim or another expression pattern as the specification and prior art provide no evidence of outward signs of the expression pattern, the claims provide no active step of testing or determining expression pattern.  Thus the artisan treating a subject with an IRAK4 inhibitor would not know if he is infringing or not.  Further it is unclear who is providing the patient.  It is unclear if step (a) of the claim to requires the doctor treating the patient to know the expression pattern, the patient being treated, a lab technician unrelated to patient and doctor who sequenced the patients, genome, etc.  
Claims 27, 34, 102-115  are rejected as they depend from claim 19.  

Response to Arguments
These are new grounds of rejection necessitated by amendment.
Summary
No claims are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634